Citation Nr: 1707845	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for degenerative changes of the lower lumbosacral spine with grade II spondylolisthesis, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for right lower extremity paresthesias associated with degenerative changes of the lumbosacral spine, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for left lower extremity paresthesias associated with degenerative changes of the lumbosacral spine, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law Judge in September 2016.  In August 2016 he informed VA that he would not be able to attend his hearing; he requested that the Board proceed with his appeal.  

The issues of entitlement to increased ratings for the lumbosacral spine, right lower extremity paresthesias, left lower extremity paresthesias, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has never had a diagnosis of an acquired psychiatric disability, and he does not have a current diagnosis of an acquired psychiatric disability to include PTSD.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in a May 2013 letter prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination for his claimed psychiatric disability.  The Board notes that the Veteran contended that the VA examination was less than 30 minutes and he was asked "very few questions" about his mental health.  In this regard, the Board reviewed the report of the 2013 VA examination which notes that the examiner reviewed the claims file, took relevant social, family, military, and post-military history.  The report also indicates that Veteran was given an opportunity to ask questions.  In light of all of these factors, the Board finds the 2013 VA examination report to contain sufficient detail.  

All medical records identified by the Veteran have been obtained, including records from all government sources.  The Veteran canceled his scheduled hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of post-traumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.303(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran's personnel records show that he served in Vietnam.  The report of his October 2013 VA examination states that there is evidence that the Veteran experienced stressors would support a diagnosis of PTSD.  The stressors noted include loading body bags onto air transport during his first day deployed to Vietnam and exposure to dead enemy bodies during his service in the port.  The 2013 VA licensed psychologist stated that both of these stressors are related to his fear of hostile military or terrorist activity.  Therefore, the incurrence of an in-service stressor is has been established.

However, the incurrence of a stressor in service is insufficient by itself to support a grant of service connection for PTSD.  There must also be evidence of a current diagnosis of this disability.  In this case, the October 2013 VA examination found that the Veteran did not have PTSD or any other acquired psychiatric disability.  Regarding the PTSD, the VA examiner stated that the Veteran has not experienced notable symptoms consistent with criterion B, C, or D of PTSD.  Additionally, a review of all treatment records from the date the Veteran submitted his claim is also negative for a diagnosis of PTSD or another psychiatric disability.  In fact, a review of the entire claims file does not show any diagnosis of a psychiatric disability or history of psychiatric care.  

The October 2013 examiner notes that while there is evidence to show that the Veteran was exposed to a stressor, the Veteran did not experience the notable symptoms that are associated with PTSD.  The Veteran described having infrequent and relatively minimal mental health problems.  He did not have nightmares but occasionally woke up in a cold sweat.  The Veteran reported having a bad feeling when he heard guns and thought about loading body bags when cued.  He did not describe a persistently bad mood and did not have any avoidance behaviors or persistent symptoms of increased arousal.  The examiner concluded that the Veteran did not meet the full criteria for PTSD, and he did not meet the criteria for any other mental disorder.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of any competent medical evidence to show that the Veteran has a current diagnosis of PTSD or any other acquired psychiatric disability during or recent to the filing with VA for a psychiatric disorder, entitlement to service connection cannot be established.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.

REMAND

A review of the record demonstrates that the most recent VA examination of the Veteran's lumbar spine disability and associated paresthesias was in July 2009.  7/28/2009 VBMS, VA Examination, pp. 12, 16.  In the June 2016 Informal Hearing Presentation, the Veteran and his representative assert that his disability has progressively worsened since the 2009 examinations.  6/27/2016 VBMS, Appellate Brief (VSO IHP, Post remand Brief, Attorney Brief, p. 1.  

The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  38 C.F.R. § 3.327(a).  The Board finds that the Veteran must be scheduled for new VA examinations of his service connected lumbar spine disability and paresthesias of the lower extremities.  

The record reflects that the Veteran is incarcerated.  Incarcerated veterans are entitled to the same care and consideration given to their fellow veterans and VA must "tailor [its] assistance to the peculiar circumstances of confinement."  
See Bolton v. Brown, 8 Vet. App. 185 (1995).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See VBA Adjudication Manual, M21-1, III.iv.3.F.2.d.

Furthermore, the Board notes that as the findings of the new examinations will impact the Veteran's claim for TDIU, consideration of that appeal will be deferred until the examinations have been completed.  On remand, a request should be made for outstanding, pertinent treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran and his representative identify any outstanding treatment records related to the lumbar spine or the lower extremities, to include any examinations conducted while he has been incarcerated.  Ask the Veteran/representative to provide the appropriate authorizations or submit the records to VA.

2.  Take all reasonable measures to schedule the Veteran for the examinations requested below.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1, III.iv.3.F.2.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine the most feasible option.

If, based on previous requests or circumstances, action is not possible, a memorandum is to be associated with the claims file by the AOJ document the step taken. 

3.  Schedule the Veteran for a VA examination(s) of his lumbar spine disability and his paresthesias of the lower extremities.  The claims file should be made available to the examiner(s) for use in the study of this case to become familiar with the pertinent medical history.  All indicated tests and studies should be conducted, and all symptoms associated with these disabilities should be identified.  This should include range of motion testing in active and passive motion, and while weight-bearing and non weight-bearing.  Additional impairment due to pain, weakness, incoordination or excess fatigability following repetitive motion should be noted.  The examiner should indicate whether or not there is ankylosis of the lumbar spine.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

4.  After the requested development has been completed, readjudicate all of the Veteran's issues, including that for TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


